Swing, J.
This was an action to enjoin the collection of a certain assessment for the construction of a sewer, on the ground that the lot in question is exempt under the statute on account of being provided with local drainage and does not need it.
The statute should be more explicit in this regard. It should be made more definite in pointing out the limitations of the lots to be assessed. As it now stands, whether a lot needs drainage or has drainage, must be largely a question of opinion merely, and not regulated by any fixed standard. The lot in question, in case at bar, is not exempt, either on the ground that it does not need drainage or has local drainage.